United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-2054MN
                                 _____________

St. Paul Fire and Marine Insurance       *
Company, a Minnesota corporation,        *
                                         *
               Plaintiff-Appellee,       *
                                         *
       v.                                *
                                         * Appeal from the United States
National Real Estate Clearinghouse,      * District Court for the District
Inc., an Illinois corporation;           * of Minnesota.
                                         *
               Defendant,                *       [UNPUBLISHED]
                                         *
George W. Dress, a citizen of the State *
of Washington,                           *
                                         *
               Defendant-Appellant.      *
                                   _____________

                           Submitted: February 13, 1998
                               Filed: February 20, 1998
                                _____________

Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                           _____________

PER CURIAM.

      This diversity-based declaratory judgment action concerns a coverage dispute
between St. Paul Fire and Marine Insurance Company (St. Paul) and George W. Dress.
Contrary to Dress's view, the district court held that St. Paul was not obligated to
defend or indemnify its insured against Dress's claim. Because this is a diversity case,
we review de novo questions of state law. After reviewing the record and the parties'
briefs, we are satisfied the district court correctly applied the controlling state law and
properly resolved the issues. Because an extended opinion by this court would have
no precedential value in this diversity case, we affirm the judgment substantially for the
reasons stated in the district court's memorandum opinion and order. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-